Citation Nr: 1619881	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  05-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increased disability evaluations for post-ligament reconstruction of the left knee with arthritis-currently evaluated as 10 percent disabling for limited motion prior to February 21, 2013; and as 30 percent disabling for limited motion and as 10 percent disabling for instability from February 21, 2013. 

2.  Entitlement to increased disability evaluations for status-post cervical diskectomy and fusion of C5-C6 and C6-C7-currently evaluated as 10 percent disabling for limited motion of the cervical spine, as 20 percent disabling for radiculopathy of the right upper extremity, and as 20 percent disabling for radiculopathy of the left upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1994 to November 1998.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the RO and subsequent decisions that, in pertinent part, denied increased disability ratings for service-connected post-ligament reconstruction of the left knee with arthritis, and for service-connected status-post cervical diskectomy and fusion of C5-C6 and C6-C7.  The Veteran timely appealed. 

In March 2007, the Veteran testified during a hearing before the undersigned at the RO.

In August 2007 and in October 2009, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the Veteran did not file a timely substantive appeal within 60 days of receipt of the March 2013 statements of the case, pertaining to higher disability evaluations for radiculopathy of each upper extremity.  Under these circumstances, associated neurological deficits of each upper extremity are addressed to the extent indicated by applicable rating criteria for a cervical spine disability. 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period prior to February 21, 2013, the Veteran's post-ligament reconstruction of the left knee with arthritis has been manifested primarily by complaints of pain, effusion in the joint, and frequent episodes of locking and stiffness; limited flexion to 15 degrees or worse, or limited extension to 20 degrees or worse has not been demonstrated.

2.  Throughout the rating period prior to February 21, 2013, the Veteran's left knee disability has been manifested by objective evidence of no more than slight instability.

3.  From February 21, 2013, the Veteran's post-ligament reconstruction of the left knee with arthritis has been manifested primarily by complaints of pain, flexion limited to 110 degrees, and extension limited to 20 degrees; limited extension to 30 degrees or worse has not been demonstrated.

4.  From February 21, 2013, the Veteran's left knee disability has been manifested primarily by objective evidence of no more than slight instability.

5.  Throughout the rating period, the Veteran's status-post cervical diskectomy and fusion of C5-C6 and C6-C7 has been manifested primarily by a combined range of motion of the cervical spine limited to 170 degrees or less, and painful motion; forward flexion of the cervical spine limited to 30 degrees, ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

6.  Throughout the rating period prior to February 21, 2013, the Veteran has exhibited moderate incomplete paralysis of the upper radicular group of the right upper extremity; severe incomplete paralysis, or complete paralysis has not been demonstrated.  

7.  Throughout the rating period prior to February 21, 2013, the Veteran has exhibited moderate incomplete paralysis of the upper radicular group of the left upper extremity; severe incomplete paralysis, or complete paralysis has not been demonstrated.  

8.  From February 21, 2013, the Veteran has exhibited severe incomplete paralysis of the upper radicular group of the right upper extremity; complete paralysis has not been demonstrated.  The Veteran is right-hand dominant.

9.  From February 21, 2013, the Veteran has exhibited severe incomplete paralysis of the upper radicular group of the left upper extremity; complete paralysis has not been demonstrated.  



CONCLUSIONS OF LAW

1.  Throughout the rating period prior to February 21, 2013 (excluding periods when a total disability rating is in effect), the criteria for a 20 percent, but no higher, evaluation for post-ligament reconstruction of the left knee with arthritis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5258 (2015).

2.  Throughout the rating period prior to February 21, 2013 (excluding periods when a total disability rating is in effect), the criteria for a 10 percent, but no higher, evaluation for instability of the left knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2015).

3.  From February 21, 2013, the criteria for a disability rating in excess of 30 percent for post-ligament reconstruction of the left knee with arthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5261 (2015).

4.  From February 21, 2013, the criteria for a separate disability rating in excess of 10 percent for instability of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2015).

5.  Throughout the rating period (excluding all periods when a total rating is in effect), the criteria for a 20 percent, but no higher, evaluation for status-post cervical diskectomy and fusion of C5-C6 and C6-C7 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).

6.  Throughout the rating period prior to February 21, 2013 (excluding all periods when a total rating is in effect), the criteria for a disability evaluation in excess of 20 percent for associated incomplete paralysis of the upper radicular group of the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8510 (2015).

7.  Throughout the rating period prior to February 21, 2013 (excluding all periods when a total rating is in effect), the criteria for a disability evaluation in excess of 20 percent for associated incomplete paralysis of the upper radicular group of the left upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8510 (2015).

8.  From February 21, 2013, the criteria for a 50 percent, but no higher, evaluation for associated incomplete paralysis of the upper radicular group of the right upper extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8510 (2015).

9.  From February 21, 2013, the criteria for a 40 percent, but no higher, evaluation for associated incomplete paralysis of the upper radicular group of the left upper extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through February 2004 and March 2006 letters, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims, including the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims decided below have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that reasonably would be likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain, cervical pain, and of pain and numbness of the upper extremities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Here, the Veteran filed claims for increased evaluations in November 2003. The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.
 
A.  Post-Ligament Reconstruction of the Left Knee with Arthritis

Service connection has been established for post-ligament reconstruction of the left knee with arthritis.  The RO have evaluated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261, pertaining to degenerative arthritis and limited extension; and Diagnostic Code 5257, pertaining to knee impairment.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  


Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his left knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  As the Veteran has not had a knee replacement, this code is inapplicable.   

Evaluation

Historically, the Veteran suffered a "jump injury" of his left knee during an airborne operation in June 1997.  Subsequently, he underwent anterior cruciate ligament reconstruction with a bone-patella-bone autograft in November 1998.  Records at that time include findings of chondromalacia and degenerative arthritis.  The report of an October 1999 VA examination shows complains of constant left knee pain, which flared when the Veteran stood for long periods of time; and complaints of swelling, occasional locking, and giving way.  The Veteran reportedly was unable to run, secondary to left knee pain and instability.

X-rays taken of the left knee in June 2002 revealed mild osteoarthritic changes.  Examination in July 2002 revealed mild effusion in the left knee; the left knee was stable on varus/valgus stress test.  

VA orthopedic evaluation in December 2003 revealed that the anterior cruciate ligament and menisci were intact.  There was moderate degenerative joint disease at the lateral joint, with a catching pain to mid-lateral joint.  Records show that the Veteran lifted 30 pounds in quad strengthening, and that he was to increase the weight capacity.  A VA staff physician indicated that, if catching and locking of lateral joint persisted, arthroscopy surgery would be necessary.  The Veteran was to return for re-evaluation should symptoms persist.

A May 2004 VA examiner noted an antalgic gait, favoring the left lower extremity.  The examiner noted tenderness over the medial compartment of the left knee, and a mild effusion.  Range of motion was from 0 to 135 degrees on flexion, and from 0 to 30 degrees on extension.  The left knee was stable to varus-valgus stress test.  Lachman's test and anterior drawer test for the left knee were 3 millimeters.  X-rays revealed mild osteoarthritic changes.  The examiner noted pain with flare-ups, and a 20 percent reduction in range of motion after repetitive movements; and opined that the Veteran demonstrated weakened movements, excess fatigability, and lack of coordination after repetitive motions.

In July 2004, the Veteran reported that his left knee was unstable, and that it locked and gave out.  He wore a brace all the time, and had constant knee pain.

In August 2004, a VA staff physician opined that the Veteran's left knee instability was secondary to his chondromalacia, rather than internal derangement of the knee.  In support of the opinion, the VA staff physician reasoned that MRI scans from one year ago revealed no meniscal or ligament disruption.  Knee exercises were suggested.

Range of motion of the Veteran's left knee on examination in September 2006 was from 0 to 135 degrees, with no change after repetitive motion.  Pain was noted with flexion and with prolonged walking.  The examiner noted excess fatigability with use; and that after repetitive exercise, the Veteran lost approximately 15 degrees of functional range of motion in flexion.    

In March 2007, the Veteran testified that his left knee locked up and that he could not walk on it.  He also testified that he could not stand for long periods of time, or walk any long distances; and testified of having difficulty getting out of a vehicle.  He wore a brace on his left knee and had problems climbing stairs.  He also testified that he had constant pain in his left knee.

In September 2007, the Veteran reported that he was given a cane to use by the physical therapy department; and reported that he also had crutches to use when he overworked himself or needed extra stability.

During a May 2008 VA examination, the Veteran reported that his left knee joint symptoms included giving way, instability, pain, and stiffness; and reported that locking episodes occurred approximately ten times per month.  Examination at that time revealed that the Veteran's range of motion of the left knee was to 130 degrees on flexion, and to 0 degrees on extension.  Pain was noted throughout the range of motion.  There was no additional limitation in the ranges of motion of the left knee on repetitive use.  Flare-ups were severe and occurred one or two times per month, and limited all routine activities-e.g., the Veteran had to stop every hour while driving due to his left knee disability.  He walked with an antalgic gait.  The examiner found no instability.  X-rays revealed post-surgical changes with osteoarthritis of the left knee.  The scar over the left knee measured 13 centimeters by 2 centimeters; there was no elevation or depression, and it was non-tender.  The scar had normal texture, and hypopigmentation was noted over the area.  

Records show that the Veteran underwent an arthroscopic debridement of the left knee in August 2008.
 
Following the Board's October 2009 remand, the Veteran underwent a VA examination in December 2009.  The Veteran reported that he still had the same symptoms after the surgery.  He reported intermittent pain in his left knee, but daily swelling and locking.  He was able to stand for 15 to 30 minutes, and was able to walk one-quarter mile.  His gait was normal.  Ranges of motion of the left knee were to 140 degrees on flexion, with pain at 130 degrees; and to 0 degrees on extension.  There was objective evidence of pain following repetitive use, but no additional limitation in the ranges of motion.  Functional limitations were noted on usual daily activities.  

The report of a February 2013 VA examination reflects a medical history of constant pain in the left knee.  The Veteran had undergone injections, and tolerated the procedures well.  Ranges of motion of the left knee were to 110 degrees on flexion, and to 20 degrees on extension.  Pain was noted throughout the ranges of motion.  Joint stability tests for anterior and posterior instability were normal; medial-lateral instability was 1+.  Surgical scars measured less than 39 square centimeters or 6 square inches.


Rating Period prior to February 21, 2013

The Veteran's post-ligament reconstruction of the left knee with arthritis has been evaluated as 10 percent disabling under Diagnostic Code 5003-5261, based on findings of arthritis and painful motion.  There is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 10 percent under either Diagnostic Codes 5260 or 5261 prior to February 21, 2013.  When considering functional loss, the September 2006 examiner noted a decrease of 15 degrees in flexion due to pain and excess fatigability.  Even still, this does not represent the criteria for an increased evaluation under Diagnostic Code 5260. The level of limitation contemplated by the 20 percent rating category requires limitation of flexion to 30 degrees or less, or limitation of extension to 15 degrees or more.  In this case, the Veteran's range of motion for the left knee has been described as nearly full-i.e., from 0 degrees on extension to 130 degrees or more on flexion.

Here, given the findings of a "catching" pain in 2003, effusion in the joint in 2004, and the Veteran's complaints of locking throughout the rating period, the Board finds that the post-ligament reconstruction of the left knee with arthritis is best evaluated as dislocated semilunar cartilage under Diagnostic Code 5258 to afford the Veteran a higher rating.  In this regard, a maximum 20 percent disability rating is warranted under Diagnostic Code 5258 throughout the rating period prior to February 21, 2013.  Again, this diagnostic code takes into consideration limitation of motion; hence, a rating under Diagnostic Code 5003-5261 is no longer appropriate.

Moreover, a VA staff physician found objective evidence of instability of the left knee in August 2004, and attributed the Veteran's left knee instability to his chondromalacia.  The Board has also considered the Veteran's lay reports of having constant pain and intermittent flare-ups, and that his knee "gives way."  Given that there were findings of chondromalacia at the time of the Veteran's reconstruction surgery in November 1998, the Board finds that the Veteran's complaints of instability have been substantiated in the record.  Accordingly, a separate 10 percent disability rating under Diagnostic Code 5257 is warranted throughout the rating period prior to February 21, 2013.  There is no indication in the record that instability at any time is more than slight to warrant an evaluation in excess of 10 percent under Diagnostic Code 5257.

The remaining codes for knee disabilities are not applicable, and the Veteran has not described incapacitating episodes.

Accordingly, for the reasons stated above, the evidence supports a 20 percent, but no higher, evaluation for post-ligament reconstruction of the left knee with arthritis based on symptoms of effusion and frequent locking under Diagnostic Code 5258; and supports a separate 10 percent, but no higher, evaluation for instability of the left knee throughout the rating period prior to February 21, 2013.

Rating Period from February 21, 2013

Here, the RO has assigned a 30 percent disability evaluation under Diagnostic Code 5261 based on extension limited to 20 degrees.  In this regard, beginning February 21, 2013, a rating under Diagnostic Code 5258 is no longer warranted or appropriate.  During the applicable rating period, there is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 30 percent under Diagnostic Code 5261.

Relative to functional loss due to pain, fatigue, incoordination, or the like, the February 2013 examiner confirmed some functional impairment from less movement than normal and pain on movement and disturbance of locomotion.  The Board finds that the currently assigned 30 percent evaluation adequately compensates the Veteran's symptoms of pain that are limiting his extension of the left knee.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than the currently assigned 30 percent disability rating is warranted for limitation of extension with degenerative joint disease of the left knee for the period from February 21, 2013.

Likewise, no more than the currently assigned, separate 10 percent evaluation is warranted for instability.  The February 2013 examiner noted medial-lateral instability was 1+, and anterior and posterior instability testing was normal.  In this regard, a disability rating in excess of 10 percent for instability under Diagnostic Code 5257 is not warranted.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.

Again, the remaining codes for knee disabilities are not applicable.  While the Veteran has received injections in his left knee during the rating period, he has not undergone a total knee replacement and has not described incapacitating episodes.

Accordingly, for the reasons stated above, the evidence is against a disability rating in excess of 30 percent for post-ligament reconstruction of the left knee with arthritis based on limited extension and functional impairment; and is against a separate disability rating in excess of 10 percent for instability of the left knee for the rating period from February 21, 2013.

B.  Status-Post Cervical Diskectomy and Fusion of C5-C6 and C6-C7

Service connection has been established for status-post cervical diskectomy and fusion of C5-C6 and C6-C7.  The RO have evaluated the Veteran's cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, pertaining to intervertebral disc syndrome; and under 38 C.F.R. § 4.124a, Diagnostic Code 8713, pertaining to radicular nerve group involvement.

Rating Criteria for Cervical Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is limited to 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine; or, forward flexion of the cervical spine limited to 15 degrees or less.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Evaluation 

Historically, following the "jump injury" the Veteran suffered in active service, he presented with frequent complaints of neck pain and reported tingling and numbness at times on the left side of his body.  X-rays taken within the first post-service year in October 1999 revealed degenerative changes within the cervical spine, worse at C6-C7, with associated left-sided neural foraminal stenosis described as mild.  The report of an October 1999 VA examination includes an assessment of neck pain, with no fracture; and no evidence of ligamentous injury, radiculopathy, or myelopathy.  A VA examiner noted a moderately degenerated disk in the Veteran's cervical spine at the level of C6 in August 2002.

VA records, dated in December 2003, show complaints of worsening neck pain.

Examination in May 2004 revealed tenderness to palpation to posterior right lateral neck.  The assessment was myofascial pain.  Ranges of motion of the cervical spine on flexion, extension, lateral bending in each direction, and on rotation in each direction were described as normal.  The examiner opined that, during flare-ups, the Veteran's range of motion decreased by 10 percent to 15 percent.  The examiner also opined that the Veteran suffered predominantly from a whiplash-type injury with musculoskeletal-type pain in his neck, and that he had no significant compromise or significant disc disease on MRI scans.  

In September 2004, the Veteran complained of continuing neck pain, severe at times; and numbness in his arms and hands and fingers.  He stated that his neck became stiff and caused headaches and discomfort, particularly when using a computer and when driving for any prolonged period.  Records show that the Veteran began physical therapy that same month.

MRI scans of the cervical spine in May 2006 reveal an asymmetric right lateral disc protrusion at C5-C6, resulting in compression of the right C6 nerve root; and a small central disc protrusion at C4-C5.  Stable mild spondylosis was noted at C3-C4.

In March 2007, the Veteran testified that he had muscle spasms and constant neck pain, as well as headaches; and testified that he had numbness in both arms, and had been undergoing physical therapy.  The Veteran also testified that he tried working through the pain, and that he took days off from work at times.

Results of electromyograph and nerve conduction studies conducted in February 2008 were consistent with a left C6-C7 radiculopathy. MRI scans also revealed diffuse osteoarthritis and degenerative disc disease of the cervical spine, disk bulge at C5-C6 compressing spinal cord, and protrusion/osteophyte at C6-C7 impinging on the left C7 nerve root.  Private records show that the Veteran underwent surgical intervention of his cervical spine that same month.  In April 2008, the Veteran also underwent two-level anterior cervical diskectomy and fusion at C5-C6 and C6-C7.

MRI scans conducted in June 2010 reveal fusion at C5-C6-C7; broad-based disc osteophyte complex at C3-C4; bilateral neuroforaminal stenosis at C5-C6 and at C6-C7; and mild disc bulge at C4-C5 and at C7-T1.

MRI scans conducted in March 2012 reveal interval new post-surgical changes from C5-C7 levels, with anterior spinal fixation; degenerative changes at C3-C4 resulting in moderate-to-severe right and left foraminal stenosis; and no significant cord compression.
 
The Veteran underwent a VA examination in February 2013 for purposes of determining the current severity of his cervical spine disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported having constant pain ranging from 7-to-10, on a 10-point severity scale; and reported that his current treatment included a daily narcotic medication taken at night, a TENS unit, a heating pad, and cervical injections.  The Veteran reported no flare-ups, although he did report daily severe pain.

Examination of the cervical spine in February 2013 revealed localized tenderness and pain to palpation of the cervical spine.  There was no guarding or muscle spasm, and no muscle atrophy; muscle strength was normal.  Ranges of motion of the cervical spine were to 35 degrees on flexion; to 20 degrees on extension; to 20 degrees on lateral bending to the left and to the right; and to 30 degrees on rotation to the right and to the left.  Pain was noted throughout the ranges of motion.  There was no diminution in any of the ranges of motion with repetitive testing; and no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  Functional impairment was due to less movement than normal, and pain on movement.  Deep tendon reflexes were 1+ bilaterally.  Sensory examination was decreased on the left inner and outer forearm and on the left hand and fingers, consistent with left C6 cervical radiculopathy.  The examiner noted that radicular pain of both upper extremities was severe and involved the C5-C6 nerve roots (upper radicular group).

The Veteran reported no incapacitating episodes in February 2013, and he used no assistive devices.  

In this case, the Board finds the most probative evidence of record to be the report of the most recent VA examination, which shows that the Veteran could flex his cervical spine just beyond 30 degrees.  Painful motion was noted.  There was no additional functional loss due to pain on repetitive motion.  There was no ankylosis of the cervical spine.  The evidence shows that the combined range of motion of the cervical spine was limited to 170 degrees or less.  There have been no incapacitating episodes.  The February 2013 VA examiner noted painful motion throughout all ranges of motion, and noted functional impairment due to pain.  MRI scans also revealed anterior spinal fixation from C5-C7, and severe foraminal stenosis.  Despite the fact that the Veteran could flex beyond 30 degrees, given the specific clinical finding that his combined range of motion was limited to less than 170 degrees, the Board finds that a 20 percent rating is warranted throughout the course of the rating period on appeal, under the general rating formula.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).

The evidence is against the award of a disability rating in excess of 20 percent at any time, based on orthopedic findings.  Credible evidence of limitation of flexion to 15 degrees, or incapacitating episodes having for a total duration of at least four weeks during a 12-month period is not demonstrated.  

In addition, the Veteran has described some sensory deficits.  The Board finds the Veteran's statements to be credible.

A 20 percent evaluation is warranted for mild incomplete paralysis of the upper radicular group of the major or minor upper extremity.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the upper radicular group of the minor upper extremity.  A 40 percent evaluation is warranted for moderate incomplete paralysis of the upper radicular group of the major upper extremity.  A 40 percent evaluation is warranted for severe incomplete paralysis of the upper radicular group of the minor upper extremity.  A 50 percent evaluation is warranted for severe incomplete paralysis of the upper radicular group of the major upper extremity.  A 60 percent evaluation is warranted for complete paralysis of the upper radicular group of the minor upper extremity.  A 70 percent evaluation is warranted for complete paralysis of the upper radicular group of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8610, 8710.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The upper radicular group is considered completely paralyzed when all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

Accordingly, by rating decisions in October 2006 and in July 2008, the RO granted service connection and assigned separate disability ratings of 20 percent each for radiculopathy of the right upper extremity and for radiculopathy of the left upper extremity-each effective November 4, 2003.  The Board notes that the Veteran had not appealed for higher disability evaluations for radiculopathy of each upper extremity.  That notwithstanding, staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disabilities exhibit symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, there is objective evidence of severe radiculopathy, first demonstrated at the February 21, 2013 examination.  Given such factual findings of severe radiculopathy in each upper extremity in February 2013, the Board finds that a 50 percent evaluation is warranted for associated neurological deficits of the right upper extremity, and a 40 percent evaluation is warranted for associated neurological deficits of the left upper extremity under Diagnostic Code 8510 as of the February 2013 examination.   Prior to that examination, the evidence of record does not demonstrate severe radiculopathy, and is against separate disability ratings in excess of 20 percent each for radiculopathy of the upper extremities. Notably, the Veteran is right-hand dominant.
  
Indeed, the February 2013 examiner found radicular pain of severe degree for both upper extremities with C5-C6 nerve root involvement (upper radicular group).  There is no indication of complete paralysis of the peripheral nerves to warrant even higher evaluation.  Here, the Veteran is competent to describe radiating pain, paresthesias, and numbness in the upper extremities, which has been confirmed on neurological testing by the February 2013 examiner.  Hence, staged ratings are appropriate.  Id.

For the foregoing reasons, the Board finds that the evidence is in favor of a 20 percent, but no higher, evaluation for orthopedic findings throughout the rating period on appeal; is against separate disability ratings in excess of 20 percent each for associated moderate, incomplete paralysis of the upper radicular group the upper extremities for the rating period prior to February 21, 2013; is in favor of a 50 percent evaluation for associated severe, incomplete paralysis of the upper radicular group of the right upper extremity, for the rating period from February 21, 2013; and is in favor of a 40 percent evaluation for associated severe, incomplete paralysis of the upper radicular group of the left upper extremity, for the rating period from February 21, 2013.

C.  Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the rating criteria.  Specifically, he has symptoms of knee pain, cervical pain, and pain and numbness of the upper extremities.  While examiners have noted the severity of the Veteran's cervical spine disability and associated radiculopathy, as well as his left knee disability, any functional impairment is contemplated in the general rating formula for spine disabilities and in the rating criteria for the knee and leg.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria or separately evaluated.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for post-ligament reconstruction of the left knee with arthritis and associated instability; status-post cervical diskectomy and fusion of C5-C6 and C6-C7 and associated radiculopathy of both upper extremities; an unstable left ankle; degenerative disc disease of the lumbar spine with grade 1 spondylolisthesis and associated radiculopathy of both lower extremities; left trochanteric bursitis; macular degeneration; right knee arthritis; and chronic tension-type headaches.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that either the Veteran's post-ligament reconstruction of the left knee with arthritis and instability or his status-post cervical diskectomy and fusion of C5-C6 and C6-C7 and associated radiculopathy, combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Throughout the rating period prior to February 21, 2013 (excluding periods when a total disability rating is in effect), a 20 percent, but no higher, evaluation for post-ligament reconstruction of the left knee with arthritis is granted, subject to the regulations governing the award of monetary benefits.

Throughout the rating period prior to February 21, 2013 (excluding periods when a total disability rating is in effect), a separate 10 percent, but no higher, evaluation for instability of the left knee is granted, subject to the regulations governing the award of monetary benefits.

From February 21, 2013, a disability evaluation in excess of 30 percent for post-ligament reconstruction of the left knee with arthritis is denied.

From February 21, 2013, a separate disability evaluation in excess of 10 percent for instability of the left knee is denied.

Throughout the rating period (excluding periods when a total disability rating is in effect), a 20 percent, but no higher, evaluation for status-post cervical diskectomy and fusion of C5-C6 and C6-C7 is granted, subject to the regulations governing the award of monetary benefits.

Throughout the rating period prior to February 21, 2013 (excluding periods when a total disability rating is in effect), a disability evaluation in excess of 20 percent for radiculopathy of the right upper extremity is denied.

Throughout the rating period prior to February 21, 2013 (excluding periods when a total disability rating is in effect), a disability evaluation in excess of 20 percent for radiculopathy of the left upper extremity is denied.

From February 21, 2013, a 50 percent, but no higher, evaluation for radiculopathy of the right upper extremity is granted, subject to the regulations governing the award of monetary benefits.

From February 21, 2013, a 40 percent, but no higher, evaluation for radiculopathy of the left upper extremity is granted, subject to the regulations governing the award of monetary benefits.


REMAND

As noted above, a claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice, 22 Vet. App. at 453-454.  In this case, the RO has indicated that the Veteran withdrew his TDIU claim in March 2013.

The Board notes that a total schedular rating already has been in effect since April 2008.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).

In this case, service connection is currently in effect for post-ligament reconstruction of the left knee with arthritis, now rated as 20 percent disabling (limited motion) and as 10 percent disabling (instability) prior to February 21, 2013, and as 30 percent disabling (limited motion) and as 10 percent disabling (instability) from February 21, 2013; for status-post cervical diskectomy and fusion of C5-C6 and C6-C7, now rated as 20 percent disabling; for radiculopathy of both upper extremities, each rated as 20 percent disabling prior to February 21, 2013, and now rated as 50 percent disabling (right upper extremity) and as 40 percent disabling (left upper extremity) from February 21, 2013; for an unstable left ankle, rated as 20 percent disabling; for degenerative disc disease of the lumbar spine with grade 1 spondylolisthesis, rated as 20 percent disabling; for radiculopathy of both lower extremities, each rated as 20 percent disabling; for left trochanteric bursitis, rated as 10 percent disabling; for macular degeneration, rated as 10 percent disabling; for right knee arthritis, rated as 10 percent disabling; for chronic tension-type headaches, rated as 10 percent disabling; for myofascial pain of the left trapezius muscle, rated as 0 percent (noncompensable) disabling; and for mood disorder, rated as 30 percent disabling from March 29, 2007, and as 0 percent (noncompensable) disabling from February 22, 2013.

Hence, the Veteran may be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  The Veteran should be asked to provide information concerning employment since November 2004, and should be asked to identify the disability which reportedly rendered him unable to obtain or retain substantially gainful employment.  

2.  Then take any development action deemed warranted, which may include an examination to ascertain the functional impairment resulting from service-connected disability.  

3.  After ensuring that the requested actions are completed, the RO or VA's Appeals Management Center (AMC) should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


